Citation Nr: 1602154	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include the threshold issue of whether the appellant may be deemed a "helpless child" so as to be eligible for such benefits.  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran, who served on active duty from March 1945 to March 1947, died in November 1998, and the appellant is his adult son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2011 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veteran's Affairs (VA).

In July 2015, the Board remanded the case for further development, which has been completed.  


FINDINGS OF FACT

1.  The appellant was born in December 1967; he turned eighteen in December 1985.

2.  The evidence fails to establish that the appellant was permanently incapable of self support prior to his eighteenth birthday.


CONCLUSION OF LAW

The criteria for recognition of the appellant on the basis of permanent incapacity for self-support prior to attaining the age of eighteen have not been met; thus, he lacks standing to pursue a claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.356 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter issued in July 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The appellant's available private treatment records have been obtained, as well as records from the Social Security Administration (SSA).  While the Board remanded the claim in July 2015 to allow further efforts to obtain certain recent private psychiatric treatment records identified by the appellant as relevant, the records request was not fruitful, as the private treatment facility responded that the appellant had not received treatment on the dates indicated in his release form.  Nevertheless, numerous other psychiatric treatment records from this private facility had been obtained by the SSA in conjunction with the appellant's SSA disability claim, and these SSA records are associated with the claims file.

Furthermore, although a VA medical examination or opinion was not provided in connection with the appellant's claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence fails to suggest that the appellant was so incapable of self-care prior to attaining the age of eighteen so as to trigger VA's duty to obtain a related retrospective medical opinion.  Thus, there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Based on the foraging, VA's duty to assist has been met, and the claim is ripe for appellate review.  

Eligibility for DIC Compensation

The Veteran is seeking service connection for the cause of the Veteran's death.  However, prior to reaching the merits of this compensation claim, the Board must address the threshold determination as to whether the appellant is eligible to receive such benefits.  

In that regard, an eligible "child" of a veteran may be entitled to dependency and indemnity compensation (DIC) benefits, which include compensation for a veteran's service-connected death.

The term "child" applies only to unmarried individuals, and the individual must also be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2015). 

As the appellant is currently approximately 48 years old, he can only meet the regulatory definition of a "child" if the evidence establishes that he was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  The focus of analysis is on the individual's condition at the time of his eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.

Principal factors for consideration are whether the child is currently earning his own income sufficient for self support; whether the incapacity is permanent in nature, notwithstanding short periods of casual and unsuccessful periods of employment terminated due to the disability which was extant prior to age eighteen; whether the child was capable of performing daily activities considered the equivalent of employment; and whether any employment is provided through charity and is not representative of actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record includes the appellant's educational and private psychiatric treatment records, which establish that the Veteran has a current psychiatric disorder that he reports manifested in 1988 (several years after his eighteenth birthday in 1985) when he received his first psychiatric treatment.   His SSA disability determination, which reflects that he has been deemed disabled due to his psychiatric disorder, indicates that SSA determined the date of the onset of his psychiatric disorder to be in January 1991, at which time he was 24 years old. Notably, the Veteran had worked in various full time employment positions prior to January 1991, indicating that he exhibited a capacity for self-support after his eighteenth birthday.  Further, the reports of record from Veteran's high school special education program indicate that while he required specialized education, he nevertheless was able to complete his high school education.  Unfortunately, further information, including the results of psychological testing performed in conjunction with his special education program, cannot be gleaned from these records, as the records provided by the appellant are largely illegible due to the poor copy quality of the records.  (The RO's adjudicative actions all reference the illegibility of these records; however, despite these notifications, the appellant has not provided more legible copies for review, presumably as the legibility of any copies is limited by the quality and the legibility of the original documents.)

Thus, the current record establishes that prior to his eighteenth birthday, the Veteran was enrolled in a high school specialized education program.  After turning eighteen, the appellant completed his high school education; worked in several full-time positions; first received psychiatric treatment in 1988, at approximately age 21; and last worked in 1991, at approximately age 24, which is the age the SSA determined the appellant had become fully disabled.  The Board concludes that this chronology fails to establish that the appellant became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  

Here, the appellant has not met his burden of proving the claim to at least an equipoise standard with assistance from VA.  Thus, the preponderance of evidence is against a finding that the appellant may be deemed to be the Veteran's "helpless child," so as to establish his eligibility to seek service connection for the cause of the Veteran's death.  



	(CONTINUED ON NEXT PAGE)




ORDER

The appellant is not a "helpless child," as defined by VA regulation, and therefore lacks standing to claim entitlement to service connection for the cause of the Veteran's death; accordingly, his appeal is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


